Title: To Benjamin Franklin from Charles-Guillaume-Frederic Dumas, 4 August 1776
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Dear Sir
4e. Août 1776 S.D. No. 1
A Gentleman belonging to Jam[aica] a particular friend of Dr. B.F., and very well known to him (je me sers de ces propres termes et il m’a assuré que vous le reconnoîtrez à ce signalement sans avoir besoin que je vous declare son nom) m’a chargé de bouche de lui écrire le plutôt possible pour . . . communes.
Pour meilleure intelligence de ce que vous venez de lire M. je crois devoir vous dire que ce Gentilhomme m’a apporté une Lettre de celui avec qui vous savez que je corresponds par votre ordre en Europe, laquelle Lettre débute ainsi: Dear Sir, this will be delivered to you by -- a friend of Dr. F., of Liberty; and of America. He is a Philosopher, very well instructed on the Subject of America; and I trust will be both an agreable and useful acquaintance, while he remains near you.

Ce Gentilhomme m’a avoué qu’il . . . l’un de l’autre.
Je vous ai écrit M. deux Lettres, la premiére que je nomme A en date du 30e. Avril, et l’autre B du 14e. May dernier, par la voie que vous m’avez indiquée dans votre Lettre du 12e. Xbre. passé, dans lesquelles je vous rends compte de la maniere dont j’ai exécuté les autres commissions que vous m’avez données. Ayez la bonté de m’en accuser la réception, comme aussi, d’une troisieme C, que je prépare pour vous l’envoyer par premier vaisseau qui fera voile pour le même Port que A et B, et enfin de la présente que je cote S. D. No. 1.
Recevez, M., les assurances de mon profond respect pour vous, pour Mr. D pour Mr. J—— et pour tous vos dignes et excellents amis. Aprés cela permettez que je fasse pour un moment abstraction de celui que m’imposent vos qualités représentatives, pour m’elever avec toute la vénération que je vous dois personnellement au précieux titre d’ami dont vous m’honorez. La souri de la fable le mérita de la part du lion. J’espere de le mériter par le zele, la fidelité, la joie avec laquelle j’obéirai constamment à vos ordres; et je m’estimerai moi-même à proportion de l’utilité dont je pourrai vous être..
Vous fixez sur vous, Messieurs, les yeux de l’humanité. Vous lui donnez un spectacle bien interessant, unique dans l’histoire: on s’attend à quelque chose de plus grand de votre part qu’à des batailles, des conquêtes, des Alexandres, des Césars et des Frederics, à une constitution et Législation qui par sa sagesse couronne tous vos nobles efforts.
Puisse-je vivre pour en être témoin, et dire en mourant: le république qui veulent le bonheur des peuples. En attendant Concordia etc.

P.S. Dans ce moment, M., je recois la Lettre dont vous m’avez honnoré en date du 2e. Mars. Le porteur me promet le plaisir de le voir au commencement du mois prochain. Je l’attends avec un coeur plein de votre recommandation. Entre ce Porteur et Mr. Storey vous faites mention d’une Lettre que Vous m’avez écrite Monsieur, by another Conveyance; elle ne m’est pas encore parvenue.
A Mr. B. F. à P. sous couvert de Mr. C. Marchand au Port St. Nicolas à St. D. voyez la Lettre précédente à Δ.

